Citation Nr: 0006191	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 27, 1991, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from March 1965 to July 
1966.

This appeal arises from a rating decision of March 1996 from 
the Muskogee, Oklahoma, Regional Office (RO).  The case was 
certified to the Board of Veterans' Appeals (Board) from the 
North Little Rock, Arkansas, RO.


FINDINGS OF FACT

1.  In August 1987, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of this decision and of his appeal 
rights, and he did not appeal.

2.  A claim to reopen the previously denied claim for service 
connection for a psychiatric disorder was received March 27, 
1991.

3.  A March 1996 rating decision granted service connection 
for schizophrenia and assigned a 100 percent disability 
rating, effective from March 27, 1991.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

2.  The claim of entitlement to service connection for 
schizophrenia was reopened on March 27, 1991.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.160(e) (1999).

3.  There is no legal entitlement to an effective date 
earlier than March 27, 1991, for the award of service-
connection for schizophrenia.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An application for compensation or pension (VA Form 21-526) 
was received in February 1967.  An April 1967 rating decision 
denied service connection for a nervous condition.  The 
veteran was notified of this decision and of his appeal 
rights in a letter dated in May 1967 that was subsequently 
remailed to a different address.  He did not initiate an 
appeal of this decision.

An application for compensation or pension (VA Form 21-526) 
was received in April 1974.  A May 1974 rating decision 
continued the denial of service connection for a nervous 
condition.  A May 1974 letter to the veteran advised him of 
the decision and informed him of his appeal rights.  He did 
not initiate an appeal of that determination.

A memorandum from the veteran's representative, received in 
July 1987, requested reopening of the claim for service 
connection for a nervous disorder.  An August 1987 rating 
decision found that there was no new factual basis for 
service connection for depression.  An August 1987 letter to 
the veteran advised him that based on all of the evidence in 
the record, no new factual basis for establishing service 
connection for a nervous condition had been established and 
the prior denial was continued.  He was told of his appeal 
rights, and he did not initiate an appeal.

A statement with attached evidence from the veteran's 
representative, received on March 27, 1991, requested 
reopening of the veteran's claim for service connection for 
schizophrenia.  An April 1991 rating decision continued the 
denial of service connection.  The veteran appealed this 
decision to the Board.  A February 1993 decision by the Board 
found that new and material evidence had not been received.  

A May 1994 Memorandum Decision by the U.S. Court of Veterans 
Appeals (now U.S. Court of Appeals for Veterans Claims) 
(Court) found that new and material evidence had been 
submitted.  

A rating decision, dated in March 1996, granted service 
connection for schizophrenia and assigned a 100 percent 
disability rating.  The effective date was March 27, 1991.

II.  Legal Analysis

The issue of entitlement to an earlier effective date is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The Court has determined that the 
use of the statutory term "well grounded" should be 
confined to matters in which the evidence is dispositive.  
Therefore, in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (1999). 

An April 1967 rating decision denied service connection for a 
nervous condition.  The veteran was advised of this decision 
in May 1967, and he did not file a notice of disagreement.  
The decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim or any 
application based on additional evidence.  38 C.F.R. 
§ 3.160(e) (1999).  See 38 U.S.C.A. § 5108 (West 1991).

The veteran again applied for benefits in April 1974.  This 
was a reopened claim.  38 C.F.R. § 3.160(e) (1999).  A May 
1974 rating decision continued the denial of service 
connection for a nervous condition and a May 1974 letter to 
the veteran advised him of the decision.  He did not file a 
notice of disagreement.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

In July 1987, the veteran's representative requested 
reopening the service connection claim.  An August 1987 
rating decision found that there was no new factual basis for 
reopening the veteran's claim for service connection for 
depression.  The veteran was advised of this decision the 
same month and told of his appeal rights.  He did not file a 
notice of disagreement.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160, 20.302(a) (1999).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

The effective date of a claim received after final 
disallowance that is reopened based on new and material 
evidence, other than service records, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (1999).

The effective date of a reopened claim is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r) (1999).

The veteran's claims for service connection for a psychiatric 
disorder were denied by final prior determinations in 1967, 
1974, and 1987.  On March 27, 1991, the veteran's 
representative submitted a claim requesting that the claim 
for service connection be reopened.  This claim was initially 
denied.  The veteran then appealed to the Board and then to 
the Court.  The Court found that new and material evidence 
had been received.  The veteran's service connection claim 
was ultimately granted in a rating decision in March 1996 
when service connection for schizophrenia was established 
with a 100 percent disability rating assigned.  The effective 
date was March 27, 1991.  This is consistent with the date of 
receipt of the claim to reopen the previously disallowed 
claim for service connection.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400, (q)(1)(ii), (r) (1999).

The veteran contends that he was granted a 100 percent 
service connected disability for the same reason that he was 
granted non-service connected pension benefits in 1979, and 
that the effective date should be retroactive to 1979.  
However, the claims file does not show that any claim was 
received in 1979.  A claim for compensation or pension was 
received in 1980.  A 1981 rating decision does not show that 
the issue of service connection was addressed but pension 
benefits were granted.  The veteran was not, as he contends, 
awarded service connected disability benefits for the same 
reason that he was awarded pension in 1981.  As found by the 
Court in its May 1994 decision, new and material evidence was 
received and the veteran's claim for service connection was 
then reopened.  This claim was ultimately granted with an 
effective date of March 27, 1991, the date of receipt of the 
new and material evidence that led to the reopening of the 
claim.  Since the effective date of a claim that is reopened 
based on new and material evidence received after final 
disallowance is the date of receipt of the claim, the RO 
correctly determined the effective date of March 27, 1991.  
38 C.F.R. § 3.400(q)(1)(ii) (1999).

Based on the above, the veteran is not entitled to an earlier 
effective date for the award of 100 percent service connected 
disability benefits for schizophrenia.  38 U.S.C.A. §§ 5110, 
7105 (West 1991); 38 C.F.R. §§ 3.160, 3.400, 20.302(a) 
(1999).



ORDER

Entitlement to an earlier effective date for the award of 100 
percent service connected disability benefits for 
schizophrenia is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

